Per Curiam.
Plaintiffs appeal from the trial court’s grant of summary judgment (GCR 1963, 117.2[1]) in favor of defendants. We affirm.
Plaintiffs are licensed by defendant city under its ordinance to operate taxicabs in the city. Under authority of the mass transportation authorities act (MCLA 124.351 et seq.; MSA 5.3475[1] et seq.), defendant city has instituted and operates an experimental transportation system known as "Dial-a-Ride”. Plaintiffs’ action sought to restrain defendants, individually or collectively, from establishing and operating "Dial-a-Ride”.
On appeal, plaintiffs contend that "Dial-a-Ride” is subject to the city’s taxicab ordinance; that plaintiffs are denied due process of law and equal protection of the law through the operation of "Dial-a-Ride” as proposed by defendants.
Chapter 85, article III, § 7:161 of the city’s taxicab ordinance reads: "No person shall operate any taxicab in the city of Ann Arbor without first having obtained a certificate of public convenience and necessity from the board authorizing such operation.” (Emphasis added.) The language of the ordinance precludes its application to defendant city, United Railroads of San Francisco v City and County of San Francisco, 249 US 517; 39 S Ct 361; 63 L Ed 739 (1919).
The basic premise from which plaintiffs advance their due process and equal protection arguments is rights they assume they have as licensees. We find that basic premise to be false. Defendant city has reasonable control of its streets, Const 1963, *309art 7, §29. Plaintiffs have no right to use the streets without the consent of the city, Melconian v Grand Rapids, 218 Mich 397 (1922). The licenses plaintiffs rely on are nothing more than a privilege to do what is prohibited without such licenses, C F Smith Co v Fitzgerald, 270 Mich 659 (1935).
In establishing and operating "Dial-a-Ride”, defendant city is doing what the mass transportation authorities act, supra, authorizes.
Affirmed but without costs.